
	
		II
		110th CONGRESS
		2d Session
		S. 3589
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mrs. McCaskill (for
			 herself and Mr. Bond) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate the Liberty Memorial at the
		  National World War I Museum in Kansas City, Missouri, as the National World War
		  I Memorial. 
	
	
		1.Designation of the Liberty Memorial at the
			 National World War I Museum in Kansas City, Missouri, as the National World War
			 I Memorial
			(a)FindingsCongress makes the following
			 findings:
				(1)Although more than 4,000,000 Americans
			 served in World War I, there is no nationally recognized memorial honoring the
			 service of such Americans in that war.
				(2)In 1919, the people of Kansas City,
			 Missouri, expressed an outpouring of support and raised more than $2,000,000 in
			 two weeks for a memorial to the service of Americans in World War I. That
			 fundraising was an accomplishment unparalleled by any other city in the United
			 States irrespective of population and reflected the passion of public opinion
			 about World War I, which had so recently ended.
				(3)Following the drive, a national
			 architectural competition was held by the American Institute of Architects for
			 designs for a memorial to the service of Americans in World War I, and the
			 competition yielded a design by architect H. Van Buren Magonigle.
				(4)On November 1, 1921, more than 100,000
			 people witnessed the dedication of the site for the Liberty Memorial in Kansas
			 City, Missouri. That dedication marked the only time in history that the five
			 allied military leaders present, Lieutenant General Baron Jacques of Belgium,
			 General Armando Diaz of Italy, Marshal Ferdinand Foch of France, General John
			 J. Pershing of the United States, and Admiral Lord Earl Beatty of Great
			 Britain, were together at one place.
				(5)General Pershing, a native of Missouri and
			 the commander of the American Expeditionary Forces in World War I, noted at the
			 November 1, 1921 dedication that [t]he people of Kansas City, MO are
			 deeply proud of the beautiful memorial, erected in tribute to the patriotism,
			 the gallant achievements, and the heroic sacrifices of their sons and daughters
			 who served in our country’s armed forces during the World War. It symbolized
			 their grateful appreciation of duty well done, and appreciation which I share,
			 because I know so well how richly it is merited.
				(6)During an Armistice Day ceremony in 1924,
			 President Calvin Coolidge marked the beginning of a three-year construction
			 project for the Liberty Memorial by the laying of the cornerstone of the
			 memorial.
				(7)The 217-foot Liberty Memorial Tower has an
			 inscription that reads In Honor of Those Who Served in the World War in
			 Defense of Liberty and Our Country as well as four stone
			 Guardian Spirits representing courage, honor, patriotism, and
			 sacrifice, which rise above the observation deck, making the Liberty Memorial a
			 noble tribute to all who served in World War I.
				(8)During a rededication for the Liberty
			 Memorial in 1961, World War I veterans and former Presidents Harry S. Truman
			 and Dwight D. Eisenhower recognized the memorial as a constant reminder of the
			 sacrifices during World War I and the progress that followed.
				(9)The 106th Congress recognized the Liberty
			 Memorial as a national symbol of World War I.
				(10)The 108th Congress designated the museum at
			 the base of the Liberty Memorial as America’s National World War I
			 Museum.
				(11)The National World War I Museum is the only
			 public museum in the United States specifically dedicated to the history of
			 World War I.
				(12)The National World War I Museum is known
			 throughout the world as a major center of World War I remembrance.
				(b)DesignationThe Liberty Memorial at the National World
			 War I Museum in Kansas City, Missouri, is hereby designated as the
			 National World War I Memorial.
			
